Citation Nr: 1415519	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO. 09-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for chronic rhinitis.

3. Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.

4. Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine (neck disability).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) from December 2007 and March 2009 rating decisions of the Salt Lake City, Utah, and St. Petersburg, Florida, Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues of entitlement to service connection for chronic rhinitis and entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence establishes that the Veteran's diagnosed sleep apnea had its onset during his active military service. 

2. The Veteran's cluster headaches included characteristic prostrating attacks occurring on average once a month over a period of several months; there is no evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for a 30 percent initial disability rating, but no more, for service-connected migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A Benefits Delivery at Discharge notice issued in September 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  A notice letter issued in January 2009 satisfied the duty to notify provisions for the Veteran's sleep apnea claim.

With regard to the Veteran's headaches, his filing of a notice of disagreement as to the initial rating assigned (or effective date assigned, etc.) does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examination, along with VA treatment records, private treatment records, and lay evidence.

The Veteran also testified at a hearing before the undersigned VLJ in December 2013.  In Bryant v. Shinseki, 23 Vet. App. 488  2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and the information that the Veteran could provide in support of his claim.  The Veteran's representative and the VLJ asked questions to ascertain the nature and severity of the Veteran's cluster headaches.  The record does not reflect that outstanding pertinent evidence that would substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the Veteran's representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
VA also satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examination in October 2007.  The VA examiner personally interviewed and examined the Veteran, solicited a history of the Veteran's headache severity and frequency, and fully reviewed all medical evidence of record.  Furthermore, neither the Veteran nor his representative has challenged the adequacy of the examination.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Service Connection - Sleep Apnea

The Veteran is claiming service connection for his currently diagnosed sleep apnea.  At his December 2013 hearing before the Board, the Veteran testified that he had symptoms of sleep apnea while in service.  Specifically, he stated that he had trouble staying awake during the day and recalled one incident where he fell asleep on duty and was reprimanded.  He also stated that his fellow bunkmates would complain about his snoring.  Lastly, the Veteran testified that his treating physicians believed his depression and cluster headaches were related to his sleep apnea.

The record reflects that the Veteran was diagnosed with sleep apnea in December 2008.  A sleep study test conducted at that time revealed an apnea-hypoapnea index of 15-18 events per hour.  A January 2011 Naval hospital treatment report reflects that the Veteran indicated his sleep apnea symptoms were present for 10 years prior to separation.  The report also contains an opinion that there was a strong possibility that the Veteran's sleep apnea was present prior to his separation based on his symptoms, including documented depression, insomnia, and excessive daytime sleepiness (EDS).  Additionally, an April 2011 private treatment report contains an opinion that the Veteran's sleep apnea was most likely present since the late 1980's based on his in-service symptoms of fatigue and nonrestorative sleep.  The report also reflects that the Veteran's wife complained of his heavy snoring, that the Veteran had reduced energy and libido, and that he never felt rested after sleeping.  The examiner noted that since receiving treatment for his sleep apnea the Veteran's fatigue and daytime somnolence is significantly improved.

Having reviewed the record, the Veteran has provided credible testimony about the onset of symptoms which has been supported in part by service treatment records showing complaints of depression and headaches during service.  These symptoms were reviewed by a medical professional who concluded that it was more likely than not that the Veteran's sleep apnea symptoms began while he was in service.  The doctor was fully apprised of the Veteran's medical history and his opinion was supported by the evidence of record.  Moreover, the opinion has not been questioned by any other medical evidence.  As such, the positive opinion is found to be highly probative and entitled to great weight.  Given this conclusion, the criteria for service connection have been met, and the Veteran's claim is granted.

IV. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

V. Increased Rating - Headaches

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 10 percent disability rating is warranted for characteristic prostrating attacks, averaging one in two months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to Webster's New World Dictionary Of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Because migraine headaches involve the symptom of head pain, the Board concludes that lay evidence is competent to describe the frequency, severity, and duration of migraine headaches, including whether they are severe enough to cause prostration and whether they are frequent, severe, and prolonged enough to result in severe economic inadaptability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins).  Therefore, the Board finds that the Veteran's statements about his migraine symptoms constitute competent evidence for rating purposes.

At his December 2013 hearing before the Board, the Veteran testified that he experienced cluster headaches, which are more severe than typical migraines.  He also testified that these headaches occurred over a 4-6 week period once or twice a year.  As described by the Veteran, the headaches prevent him from doing anything or speaking to anyone.  He becomes irritable and feels like he is about to pass out.  In an October 2008 statement he reported that his headaches had become more severe and increased in duration.  The Veteran also submitted a June 2009 statement in which he reported experiencing, in addition to cluster headaches, prostrating migraine headaches that last 24 hours and occur at least once a month.  He also asserted that his cluster headache episodes consist of daily headaches for 4 to 6 weeks.  Two "buddy" statements from August 2007 reflect that the Veteran experienced severe headaches at work.

The Veteran also submitted research articles on cluster headaches.  The Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this case the medical treatise evidence submitted by the Veteran does not specifically address the frequency and severity of his headaches but rather defines and explains cluster headaches in general.  As such, it is provided little probative value.

A January 2012 VA treatment report reflects that the Veteran had one episode of severe cluster headaches once a few months ago and again in 2008 and that these are very rare.  The report also demonstrates that the Veteran uses Zomig and oxygen for acute treatment.  Naval Hospital treatment reports from October 2008 to December 2008 reflect that the Veteran experienced cluster headaches that lasted between 4 to 6 weeks.  The October 2007 VA examination report reflects that the Veteran reported that his headaches occur two to three times a day and last 4 to 5 hours.  He also reported being completely incapacitated when the headaches occurred.

In light of the Veteran's reports of the frequency and severity of his cluster headaches, the Board concludes that the criteria for a 30 percent disability rating have been met for the entire period on appeal.  Concerning this, the Board finds that the Veteran's cluster headaches more nearly approximated the rating criteria for the 30 percent rating, i.e., characteristic prostrating attacks occurring on average once a month over a period of several months.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  Specifically, the Veteran consistently and credibly reported experiencing prostrating headaches daily for 4-6 weeks at least once a year.  The evidence reflects that he has continued to receive treatment in the form of home oxygen and medication to control and alleviate his headaches.  Additionally, this level of frequency more closely approximates prostrating headaches occurring once a month on average over several months.  As such, a 30 percent disability rating is warranted.

The Board has also considered whether a 50 percent disability rating may be assigned for the Veteran's service-connected migraine headaches.  However, the Board finds that the medical evidence does not meet the criteria for a 50 percent rating, as it does not reflect that his cluster headache episodes, although prostrating and occurring on average once a month over several months, did not occur very frequently and were not always completely prostrating when they did occur, so as to result in severe economic inadaptability.  Indeed, while the Veteran has asserted that he loses productivity at work due to his cluster headaches, it appears that he maintained full-time employment throughout the period on appeal.  Accordingly, the Board cannot conclude that the overall disability picture more nearly approximates the criteria for a 50 percent rating for migraine headaches.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.


VI. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's cluster headaches are specifically contemplated by the schedular rating criteria.  The Veteran's headaches have been manifested by severe pain, prostration, and occur daily over a 4-6 week period annually, while not preventing the Veteran from maintaining employment.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.124a, Diagnostic Code 8100.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his headaches.  Rather, the record reflects that the Veteran is currently employed.  Although he does assert that his headaches have a detrimental effect on his productivity, he has not alleged that he is, or was at any time, unemployable on account of his headaches.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected headaches.


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to an initial disability rating of 30 percent, and no more, for headaches is granted.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claims for entitlement to an initial disability rating in excess of 10 percent for a neck disability, and entitlement to service connection for chronic rhinitis.

The Veteran was afforded a VA examination in October 2007 to assess the nature and severity of his neck disability.  Since that time the Veteran has submitted at least two statements indicating that his neck disability has increased in severity.  (See October 2008 and June 2009 statements).  Additionally, a March 2008 treatment report reflects that the Veteran did not have full range of motion of his cervical spine at that time.  This demonstrates a worsening since his October 2007 examination at which he had full range of motion.  As such, the Board finds that a contemporaneous medical examination is necessary to assess the current severity of the Veteran's neck disability.

The Veteran has also asserted a claim for service connection for chronic rhinitis.  A December 1993 service treatment report reflects treatment for watery eyes, scratchy throat, and runny nose.  A service treatment record from May 2000 reflects that the Veteran was treated for probable allergic rhinitis.  He was also treated in service for seasonal allergic rhinitis in September 2000.  A post separation treatment report from October 2009 reflects that the Veteran was diagnosed with allergic rhinitis and prescribed Claritin.

At his December 2013 hearing the Veteran testified that he has had rhinitis since service and that it is constant.  He also testified that it may be secondary to his headaches or sleep apnea.  The Veteran was previously afforded a VA examination to assess his rhinitis in October 2007.  The examiner did not diagnose the Veteran with bacterial rhinitis because he did not have any pathology on which to render a diagnosis at that time.  As the Veteran has since been diagnosed with allergic rhinitis, was treated in service for allergic rhinitis, and has credibly asserted that he has experienced rhinitis since service, the Board finds that an examination is necessary to determine whether his current rhinitis was caused by or began in service.  Therefore, remand is necessary to obtain a VA examination.

Accordingly, the issues are REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to assess the nature and severity of his neck disability.  The claims file including a copy of this remand must be made available to the examiner.  Any necessary medical tests should be conducted.  The examiner should conduct range of motion testing and other testing in conjunction with VA's rating criteria for a cervical spine disability.  Additionally, all ranges of motion of the cervical spine should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, as discussed in DeLuca v. Brown, 8 Vet. App. 202   (1995). 

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the right knee, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. Furthermore, an opinion must be given as to whether any pain associated with the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed allergic rhinitis.  The claims file, including a copy of this remand, must be made available to the examiner.  Any necessary medical tests should be conducted.  The examiner is asked to address the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's allergic rhinitis was caused by or began during service.

If the examiner does not answer part (a) in the affirmative, he or she is requested to address the following:

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's allergic rhinitis was caused or aggravated by either his service-connected migraine headaches (to include cluster headaches) or his sleep apnea.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must accompany any opinion rendered.

3.  Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.

4.  Thereafter, re-adjudicate the Veteran's claims with consideration of all of the evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


